Citation Nr: 9900641	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-05 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an increased 
apportionment of the veteran's VA monetary benefits on behalf 
of his four minor children in the appellant's custody.


REPRESENTATION

Appellant represented by:	Tom R. Gann, Attorney
Veteran represented by:	Himself


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
April 1972.  

This matter arises from a decision rendered in January 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the appellant an 
increased share of the veteran's VA disability compensation 
benefits on behalf of his four minor children in the 
appellant's custody.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow. 

Because this is a claim involving an apportionment of VA 
monetary benefits, it constitutes a contested claim.  See 
38 U.S.C.A. § 7105A (West 1991).  However, the case was not 
certified to the Board as such.  In this vein, the Board 
notes that a personal hearing was conducted at the RO by a 
hearing officer in February 1996.  In his opening remarks, 
the hearing officer indicated that the proceeding "will be a 
hearing for...Patricia Tatum; ...& Veteran:  W. R. Rogers."  
The remainder of the hearing transcript, however, is devoid 
of any further reference to the veteran's presence at that 
proceeding.  Furthermore, the record does not indicate that 
the veteran was notified of his right to be present at the 
hearing.  Id.  Finally, there is no indication that the 
veteran was furnished a copy of the supplemental statement of 
the case that was issued to the appellant and her 
representative in August 1997.  

The Board notes that the appellant first requested an 
apportionment of the veteran's disability compensation 
benefits in September 1994.  In conjunction with that 
request, both the appellant and the veteran submitted 
financial statements.  However, no such statements were 
elicited in conjunction with the appellant's request for an 
increased apportionment submitted by her in May 1995.  
Moreover, although the appellant submitted a statement of her 
monthly expenses at the personal hearing conducted in 
February 1996, it is unclear whether any portion of the 
expenses reported are being paid by the appellant's parents; 
since the appellant testified that she was living with her 
mother and father, this question also must be clarified prior 
to appellate disposition.  In addition, the Board notes that 
the veteran has not had an opportunity to submit a statement 
of his income and expenses in conjunction with the 
appellant's current claim.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The appellant should be requested to 
submit a comprehensive financial status 
report.  This should specify all of her 
monthly income, to include any state or 
Federal benefits that she receives other 
than the apportionment of the veteran's 
disability compensation.  She should also 
give an itemized accounting of only those 
monthly expenses for which she is 
responsible.  The appellant should be 
advised that her failure to submit the 
evidence requested could adversely affect 
her claim.  

2.  The veteran should be requested to 
submit a comprehensive statement of his 
monthly income and expenses.  He also 
should be advised that his failure to 
submit the information requested might 
adversely affect his claim.  

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, both the appellant 
(along with her representative) and the 
veteran should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
Neither the appellant nor the veteran need take action until 
so informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the various parties to 
this action due process of law.  No inference should be drawn 
regarding the final disposition of the claim. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 2 -
